                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE


                                                   )
ANDRE FINLEY,                                      )
                                                   )
                 Plaintiff                         )
                                                   )
v.                                                 )                No. 1:21-cv-00176-JAW
                                                   )
CHRIS RICCI et al.,                                )
                                                   )
                 Defendants                        )



              ORDER DENYING LEAVE TO PROCEED IN FORMA PAUPERIS

        Pro se plaintiff Andre Finley filed an application to proceed in forma pauperis (IFP) in this

case.    See Application to Proceed without Prepaying Fees or Costs (“IFP Application”)

(ECF No. 2). IFP status is available under 28 U.S.C. § 1915(a)(1) for persons who are “unable to

pay” court filing fees or “give security therefor.” In considering whether to grant an IFP

application, courts must consider whether an applicant can afford the costs of proceeding without

undue hardship or deprivation of the necessities of life.                    See Strange v. Juice Man,

No. 1:20-cv-00466-LEW, 2021 WL 67202, at *1 (D. Me. Jan. 7, 2021).

        In his application, the plaintiff attests that he has $40 in the bank, owns a car worth

$38,548.55, has no dependents, and has some debt.1 See IFP Application at 2. He further avers

that he receives approximately $2,500 per month in unemployment benefits, which will end on

September 6, 2021, and that his monthly expenses – including debt and car payments – total

approximately $1,334. See id. at 1-2. Thus, the plaintiff’s current monthly income exceeds his



1
   The plaintiff appears to list the monthly payments for some of his debts rather than the total amount.
See IFP Application at 2. Nevertheless, he has included his debt payments in his total monthly expenses. See id.

                                                       1
total monthly expenses by approximately $1,166. In these circumstances, even considering his

other obligations and the fact that his unemployment benefits will end in a couple of months, I find

that the plaintiff has not demonstrated a present inability to pay the court’s one time $402 filing

fee without undue hardship or foregoing the necessities of life. Cf. Henderson v. Pappas Trucking

LLC AG Container, Civil Action No. 2:21-cv-2088, 2021 WL 2003986, at *1-2 (S.D. Ohio

May 4, 2021) (rec. dec., aff’d May 19, 2021) (finding that a plaintiff had not demonstrated that he

was unable to pay for the costs of litigation where his monthly unemployment benefits exceeded

his monthly expenses by more than $500).

       For these reasons, the IFP Application is DENIED and the plaintiff is DIRECTED to pay

this court’s $402 filing fee no later than August 2, 2021, failing which I recommend that this suit

be DISMISSED without prejudice.


                                             NOTICE


        A party may file objections to those specified portions of a magistrate judge’s report or
proposed findings or recommended decisions entered pursuant to 28 U.S.C. § 636(b)(1)(B) for
which de novo review by the district court is sought, together with a supporting memorandum,
within fourteen (14) days after being served with a copy thereof. A responsive memorandum
shall be filed within fourteen (14) days after the filing of the objection.

        Failure to file a timely objection shall constitute a waiver of the right to de novo review
by the district court and to appeal the district court’s order.


       Dated this 11th day of July, 2021.


                                                     /s/ John H. Rich III
                                                     John H. Rich III
                                                     United States Magistrate Judge




                                                 2
